PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/763,882
Filing Date: 28 Mar 2018
Appellant(s): KONINKLIJKE PHILIPS N.V.



__________________
Brian Myers
Fumiaki Doi
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/22/22.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 09/21/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 (2) Response to Argument

Appellant argues on pages 11-12 of the brief regarding the 103 rejection that Stevendaal appears to try to eliminate the effect by adjusting the reconstruction. Appellant argues in complete contrast, claim 1 uses a relationship between a dark-field signal and a position signal representing a position of an interventional device. Appellant argues claim 1 is contrary to what is discussed in the Stevendaal reference. Appellant’s argument is not persuasive because there is no contrary. Stevendaal use the relationship between visibility loss and an object distance from G1 (grate 1) in the direction to G0 (grate 0) to reconstruct the image to ensure the position of the object in the image in correct position. Appellant construct/generate an image with an interventional device in the image and by using the relationship between visibility loss and an object distance between the grates appellant able to construct/generate an image with correct position of the interventional device as seen in appellant Fig. 6 (interventional device 12, 40 is between grates 24, 30 and 34). As seen in Stevendaal pages 3-4 (section 2.1) by using relationship between visibility loss and an object distance from G1 (grate 1) in the direction to G0 (grate 0) Stevendaal could generate/construct image with the correct object (mouse) position. Appellant and Stevendaal both tried to generate/construct better, clearer images with higher accuracy. Stevendaal try to eliminate the effect by adjusting the reconstruction using relationship between visibility loss and an object distance from G1 (grate 1) in the direction to G0 (grate 0) so the reconstructed images would be clearer and object in the images in accurate position is not contrary to what appellant is doing. 
Appellant argues on pages 12-14 of the brief regarding the 103 rejection that Stevendaal appears to simply show measurement result of a relationship between visibility loss and an object distance from G1 (grate 1) in the direction to G0 (grate 0). Appellant’s argument is not persuasive because Stevendaal’s Fig. 5 is exactly the same as appellant’s Fig. 2 and appellant never argues they are different. Further, in appellant’s argument file 12/10/20 page appellant argues the distance d can be calculated from the visibility loss signal v, based on the relationship between the distance d and the visibility loss signal v in Fig. 2. As examiner pointed out in the final rejection argument from this relationship in Stevendaal’s Fig. 5 calculate the distance by tracing the point/dot on the graph. For example, the highest point/dot look to the left at vertical visibility loss axis is at 0,85 and one to trace straight down to the distance horizontal axis the distance is about 2 cm. By definition calculate is: to determine by reasoning, common sense, or practical experience; estimate; evaluate; gauge. Evaluate measure data is calculation. Also, as Stevendaal explicitly discloses in pages 2-3 (section 2.0-2.1), the visibility loss is calculate as ln (V/V0) and the interception of the regression line y is also calculated. The graph in Stevendaal is not just measure data it is also calculated. Stevendaal explicitly discloses equations (Y = -0,011x + 0,8715; x(y=0) = |A/B| = 79.2 +- 14.7) and number for the calculation for the graph in Fig. 5. Appellant argues Stevendaal does not disclose calculate by the processor. Appellant’s argument is not persuasive because examiner does not rely on Stevendaal to disclose processor. Examiner only rely on Stevendaal to explicitly disclose determine the distance d (object position distance) from a relationship between distance d and visibility loss as Stevendaal clearly disclose in pages 2-4, especially Figs. 4-5. The main reference Bernhardt explicitly discloses using processor to detect signal to calculate/determine the position of the intervention device. Appellant argues Stevendaal measuring of the object distance from G1 in the direction to G0 does not suggest a “position signal” representing a specific position. Appellant’s argument is not persuasive because position signal is the distance in relation to the visibility loss as show in Stevendaal’s Figs. 4-5 and appellant’s Fig. 2. Stevendaal pointed out visibility loss should be zero in front of G0. Also see Stevendaal’s Fig. 5, visibility loss as a function of the distance of the object from G1 (grate 1) to G0 (grate 0). If the mouse is right at G0 then the visibility loss would be zero and that is the distance position of the mouse, which is also the position signal of the mouse. Position signal is the distance of the object between the grates which is calculate by the relationship between visibility loss and distance in Fig. 5. Object position is the position signal (see Stevendaal’s Fig. 4). Appellant argues the object in Stevendaal is a mouse and not interventional device in the object of interest. Appellant’s argument is not persuasive because a mouse or interventional device is just an object between the grates. Further, the main reference Bernhardt discloses interventional device in the object of interest. Examiner does not rely on Stevendaal to disclose an interventional device in the object of interest. Examiner only relies on Stevendaal to disclose determine/calculate object position base on visibility loss and distance relationship. Appellant tried to reconstruct an image with an accurate position of the interventional device in the object between the grates (see appellant’s Fig. 6, grates 24, 30, 34 and the interventional device 12/40 in the object of interest 22) base on visibility loss and distance relationship. Stevendaal reconstruct an image of the object between the grates with high accurate position base on visibility loss and distance relationship (see Stevendaal’s Figs. 2-5; in Figs. 4-5 object position could be determine base on visibility loss and distance relationship; Fig. 2 clearly show an object with all the bones position in the object of interest). Bernhardt explicitly discloses interventional device in the object of interest and they are being images between the grates (see Figs. 1 and 6). Combine with Stevendaal who explicitly taught the relationship of object position/distance to visibility loss Bernhardt could reconstruct images with clear and accurate position of object and interventional device. Appellant argues independent claims 8, 13 and 15 include claim features that different from the features recited in independent claim 1, with each claim having a different claim scope therefore each independent claims 8, 13 and 15 must be examined and interpreted on their own merit. Appellant’s argument is not persuasive because examiner does clearly examiner each limitations in claim 8. For claims 13 and 15 they are method and non-transitory computer readable medium that are the same as system claims 1 and 8 and examiner stated it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the apparatus and system perform the method and the apparatus and system include a non-transitory computer readable medium in order to work therefore  claims 13 and 15 are being rejected for the same reason as claims 1 and 8. Appellant fail to point out any significant differences between the claims. Appellant fail to point out why the system perform the method and the system include a non-transitory computer readable medium to work have any different features. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/HIEN N NGUYEN/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        

Conferees:
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793       

/THOMAS C BARRETT/MQAS, TC 3700                                                                                                                                                                                                                                                                                                                                                                                                         
                                                                                                                                                                                     
                                                                                                                                                                                            
Requirement to pay appeal forwarding fee. In order to avoid dismissal of the
instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45
requires payment of an appeal forwarding fee within the time permitted by 37 CFR
41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR
41.20(b) in effect on March 18, 2013.